DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Applicant's submission filed on 11/27/2020 has been entered.
 Claims 1-2, 4, and 6-22 are pending.  
Claims 12-14 have been withdrawn.
Claims 3 and 5 have been canceled.
Claim 1 has been amended.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein a total amount of phosphorus contained in each of the layers formed on the tin-plated steel sheet is 0.5 to 20 mg/m2.  However, there does not appear to be support for the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-11 and 15-22 under 35 U.S.C. 103 as obvious over Suzuki et al (JP5365335 B2) (cited as Suzuki ‘335) in view of Sugizaki et al (JP2001329221A).              
Regarding claims 1, and 4, Suzuki ‘335 teaches a tin plated (surface treated) steel sheet [0008] including a steel plate, a tin alloy layer, a metallic tin (plating) layer, a tin oxide film (SnOx with x being from 1 to 3 formed on the surface of the tin-plated steel sheet), and a first chemical conversion coating which contains Sn and Al and phosphate [0009].  
Suzuki ‘335 does not teach wherein, a second coating contains aluminum oxide, aluminum hydroxide and phosphate, wherein the ratio of the amount of phosphorus (mol/m2) to the amount of aluminum (mol/m2) in the aluminum-oxygen compound layer (P/Al) is 0.09 to 0.35. 
However, Sugizaki teaches a paint layer comprising aluminum phosphate (a phosphate), aluminum oxide and aluminum hydroxide that may be electrodeposited on a sheet steel [0002], [0004] and [0005].   Sugizaki teaches such a material provides a 2O3 and Al(OH)3 to Al(PO3)3 which equates with even amounts of Al2O3 and Al(OH)3 to a mol% /m2 ratio of P/Al of from 0.2 to 1.29. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a coating as taught by Sugizaki comprising aluminum phosphate (a phosphate), aluminum oxide and aluminum hydroxide on the phosphate containing layer of Suzuki ‘335 comprising P and Al and to use a mol% ratio of P/Al of the coating of Sugizaki of between of 0.2 and 1.3 overlapping the instant claimed range of 0.09 to 0.35 to provide a layer with excellent durability and anticorrosion performance as an electrodeposited second layer of Suzuki ‘335 and wherein the phosphate and the aluminum – oxygen layer would both contain tin phosphate  and aluminum phosphate as the tin would be introduced to the aluminum –oxygen layer by dissolution of material from the first conversion coating during the electrolytic deposition processing.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 2, Suzuki ‘563 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above.
Suzuki ‘335 in view of Sugizaki does not expressly teach wherein, when a 3d5/2 spectrum of tin in the aluminum-oxygen compound layer is determined using an X-ray photoelectron spectroscopy, a ratio of a integration value of a profile derived from tin 
However, Suzuki ‘335 provides for an Al content in the chemical conversion treatment layer of 60 to 80% by mass with respect to the P content in the chemical conversion treatment layer which suppresses the oxidation of the tin [0029] Since the tin comes from the dissolution of the  in the electrolytic treatment .
Therefore the aluminum-oxygen layer would be expected to have very little tin oxide from  the ratio of an integration value of a profile derived from tin oxide to an integration value of a profile derived from tin phosphate (tin oxide/tin phosphate) of less than 4.8.
Regarding claim 6, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above and Suzuki ‘335 further teaches the first conversion coating 1-10 mg/m2 of P [0015].
Regarding claim 7, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above.
Suzuki ‘335 in view of Sugizaki does not clearly teach the content of aluminum in the aluminum –oxygen compound layer, however, Suzuki teaches the content of aluminum in a chemical conversion layer on the steel sheet may be from 10 to 90% by mass with respect to the P [, which overlaps the claimed range of from 3 to 40mg/m2 when P is 1 to 10 mg /m2.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the range of from 10 to 90% by mass with respect to the P as taught by Suzuki ‘335 for an electrolytic layer overlapping the instant claimed range of 1 to 10 mg /m2 as the content 2 for the aluminum – oxygen electrolytic layer of Suzuki ‘335 in view of Sugizaki.  
Regarding claim 8, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above and the coating of Sugizaki does not contain fluorine.
Regarding claim 9, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above and Suzuki ‘335 further teaches the Sn adhesion amount of the alloy layer and the metallic tin layer is 0.5 g / m2 or more.
Although Suzuki ‘335 does not expressly teach 1 g/m2 or more, the teaching of Suzuki ‘335 of is 0.5 g / m2 or more overlaps the instant claimed range.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the range of Suzuki ‘335 overlapping the instant claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 10, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above and Suzuki ‘335 further teaches the sheet steel in cans (containers) [0001].
Regarding claim 11, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above. Sugizaki teaches the paint layer provides excellent rust prevention and good smoothness [0004].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add another resin paint layer 
Regarding claim 15, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above and Sugizaki teaches the epoxy phenol paint (organic) coating comprises a polycarboxylic acid and organic acids such as formic acid, acetic acid, and lactic acid [0013] and [0018].
Regarding claim 16 Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claim 1 as set forth above and Suzuki further teaches the coated tin-plated steel sheet for use as a can [0001].
Regarding claims 17 - 22, Suzuki ‘335 in view of Sugizaki teaches all of the limitations of claims 1, 2, 4, 6, 7, and 8 as set forth above. Sugizaki teaches organic resin paint and teaches that paint layers provide excellent rust prevention and good smoothness [0004].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an additional resin paint layer of Sugizaki to provide the expected advantage of at least additional rust prevention characteristics.

Response to Arguments
Applicant’s amendments and arguments, filed 11/27/2020, with respect to amended claim 1 have been fully considered and are persuasive with regard to the rejection under 35 U.S.C. 103 in regard to Suzuki ‘563 and a tin oxide layer.  Therefore, the rejections over Suzuki ‘563 have been withdrawn.  However, upon further 
Applicant argues that Sugizaki’s electrodeposition coating is an electrodeposition coating used for untreated steel sheets. Therefore, there is no reason to use the electrodeposition coating disclosed in Sugizaki for forming the second chemical conversion coating.  In response to Applicant’s argument, Sugizaki teaches the coating is beneficial to provide excellent rust prevention and good smoothness, and although Sugizaki teaches the coating may be used even on untreated sheets [0004], it does not indicate it may be used only on untreated sheets and therefore, does not preclude it from being used on treated sheets as taught by Suzuki ‘335, particularly since excellent rust prevention and good smoothness could be beneficial to the coating of Suzuki ‘335.  Therefore Applicant’s argument against the incorporation of the coating of Sugizaki is not Sugizaki   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784